                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           June 24, 2021
                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS                                     Nathan Ochsner, Clerk

                              HOUSTON DIVISION

UNITED STATES OF AMERICA.,              §
Plaintiff,                              §
                                        §
V.                                      §                 CIVIL ACTION NO. 4:19-cv-1010
                                        §
WILLIAM H. MIKULIN, INDIVIDUALLY AND AS §
TRUSTEE OF MIKULIN HOLDINGS TRUST,      §
YEGUA TRUST, AND TEXAS REDEMPTIVE TRUST,§
HARRIS COUNTY TAX ASSESSOR-COLLECTOR, §
AND BARRY W. MIKULIN, AS TRUSTEE OF RLD §
INVESTMENT TRUST AND YEGUA TRUST,       §
                                        §
Defendants.                             §

                                      FINAL JUDGMENT

       In accordance with the Order Adopting the Magistrate Judge's Memorandum,
Recommendation, and Order dated June 2, 2021, it is hereby ORDERED and ADJUDGED that
the United States of America shall recover:
       (1) From William H. Mikulin: $139,944.85 for 2007 individual income tax liability and
frivolous return penalties for tax years 2005-07, plus interest accruing from October 18, 2020 at the
applicable rate under 26 U.S.C. §§ 6601 and 6621 until paid;
       (2) From William H. Mikulin as Trustee ofthe Texas Redemptive Trust: $1,430,526.08 for
its Form 1041 Fiduciary Tax Liability for tax year 2008, plus interest accruing from October 18,
2020 at the applicable rate under 26 U.S.C. §§ 6601 and 6621 until paid;
       (3) From William H. Mikulin and Barry Mikulin as Trustees ofYegua Trust: $1,111,011.67
for its Form 1041 Fiduciary Tax Liability for tax years 2007 and 2009, plus interest accruing from
October 18, 2020 at the applicable rate under 26 U.S.C. §§ 6601 and 6621 until paid;
       (4) From Barry Mikulin as Trustee for the RLD Investment Trust: $4,874,244.71 for its Form
1041 Fiduciary Tax Liability for tax year 2008, plus interest accruing from October 18, 2020 at the
applicable rate under 26 U.S.C. §§ 6601 and 6621 until paid.
       It is further ORDERED and ADJUDGED that the transfer by Yegua Trust ofthe property
located at 8603 Manhattan Drive, Houston, Texas 77096 is set aside as a fraudulent transfer under
Texas Business & Commerce Code § 24.005 and the United States is authorized to conduct a judicial
 sale of the property located at 8603 Manhattan Drive, Houston, Texas 77096 to enforce its tax liens
 securing Yegua Trust's 2007 and 2009 federal tax liabilities.
        It is further ORDERED and ADJUDGED that the proceeds of the sale of8603 Manhattan
 Drive, Houston, Texas 77096 shall be applied first to costs of sale, second to fully satisfy the claim
 of Harris County Taxing Authorities, and third to Yegua Trust's 2007 and 2009 federal tax liabilities
 set forth in (3) above. Any surplus proceeds should be paid into the Registry of the Court pending
· a determination of entitlement to the surplus proceeds.
         It is further ORDERED and ADJUDGED that upon the sale of the property the United
 States of America shall file an Affidavit setting forth the amount received pursuant to the sale;
 whether the Claim of the Harris County Taxing Authorities described in ECF 59 and 59-1 has been
 satisfied and stating the total amount of that Claim; and whether, after satisfaction ofYegua Trust's
 2007 and 2009 federal tax liabilities set forth in (3) above, any proceeds of the sale remain.
        It is further ORDERED that this Court shall retain jurisdiction over this matter for the
 purpose of disbursing any remaining proceeds from the sale of the property.
        THIS IS A FINAL JUDGMENT.

        SIGNED at Houston, Texas this.l'f/4:iay of June, 2021.




                                               SENIOR UNITED STATES DISTRICT JUDGE
